Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2002

Axelrod v. Cent Garden & Pet Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4478




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Axelrod v. Cent Garden & Pet Co" (2002). 2002 Decisions. Paper 545.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/545


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                             No. 01-4478
                             ___________

              EVELYN M. AXELROD; HERBERT R. AXELROD,

                                 vs.

                  CENTRAL GARDEN & PET COMPANY,

                                 Appellant.
                             ___________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                      (D.C. No. 01-cv-01262)
       District Judge:  The Honorable Mary Little Cooper
                           ___________

                         ARGUED JULY 23, 2002

      BEFORE: SLOVITER, NYGAARD, and BARRY, Circuit Judges.

                     (Filed: August 28, 2002)
                           ___________

John I. Alioto, Esq.
Alioto & Alioto
505 Sansome Street
Two Transamerica Center, 17th Floor
San Francisco, CA 94111


Robert J. Gilson, Esq. (Argued)
Riker, Danzig, Scherer, Hyland & Perretti
One Speedwell Avenue
Headquarters Plaza
Morristown, NJ 07962
         Counsel for Appellant


Alan M. Lebensfeld, Esq. (Argued)
Lebensfeld, Borker & Sussman
140 Broad Street
Red Bank, NJ 07701
         Counsel for Appellees

                             ___________

                         OPINION OF THE COURT
                             ___________


NYGAARD, Circuit Judge.
         In this appeal, Appellant, Central Garden and Pet Company, asks us to
reverse those portions of the District Court’s Order that granted the Axelrods’ motion to
confirm a January 31, 2001 arbitration award rendered in the Axelrods’ favor by
PriceWaterhouseCoopers . The initial conflict arose out of Central’s purchase of all of
the Axelrods’ shares of TFH Publications. The arbitration was conducted to resolve
disputes that arose between the Axelrods and Central as to the amount, if any, of
additional purchase price Central owed to the Axelrods. Central argues on appeal that the
District Court should have dismissed the Axelrods’ petition to confirm the arbitration
award because the arbitration was not an arbitration at all, but rather an appraisal.
Further, Central argues that the District Court should have abstained or stayed judgment
pending the conclusion of a state court action. We conclude that neither issue has merit,
and would affirm, except that both parties agree the District Court erred by calling its
order a Declaratory Judgment, rather than a mere confirmation of an arbitrator’s award.
We agree, will vacate the Declaratory Judgment and remand the cause for the District
Court to enter a judgment confirming the arbitration award.

_________________________


TO THE CLERK:

         Please file the foregoing opinion.



                               /s/ Richard L. Nygaard
                               Circuit Judge